DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ arguments filed on 4 November 2021 have been fully considered but they are moot in view of the new ground of rejection.
By the amendment filed 4 November 2021, claims 1, 9, 14, and 18 have been amended, claims 3, 8, 11, 13, and 17 have been canceled; claims 24-28 have been added.
Claims 1, 2, 4, 6, 7, 9, 10, 14-16, 18, 19, and 21-28 are pending.
Claims 1, 2, 4, 6, 7, 9, 10, 14-16, 18, 19, and 21-28 are rejected.
Response to Arguments
Regarding rejection of claims under 35 USC § 112, Applicant merely states that claims 1, 9, 14, and 18 have been amended (Rem. 8), without describing support of the amended claim limitations in the originally filed specification. The rejection is thus maintained.
Applicant argues that Guo fails to qualiy as prior art (Rem. 8). Without conceding the merits of the arguments, Guo is no longer cited as part of the rejection. The argument is thus moot in view of the new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-4, 6-11, 13-19, and 21-23  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “receiving capability information from a terminal, wherein the capability information comprises beam switching capability of the terminal, and wherein the beam switching capability of the terminal includes a capability of the terminal to implement beam switching on each symbol”, which is also similarly recited in independent claims 9, 14, and 18. This limitation is not adequately support by the written description, which describes the capability information and beam switching on each symbol, that the capability information being one of (1) information about a capability of the terminal to simultaneously monitor multiple beams, and (2) information about a capability of the terminal to sequentially monitor multiple beams; A process of switching beams by the terminal requires a particular time (namely, a beam switching time). The capability information may be determined based on, for example, but not limited to, the beam switching time… The base station may determine offsets of multiple beams based on the information about the capability of the terminal to sequentially monitor multiple beams. For example, assuming that a beam switching time of a beam is 10 ns, the terminal may implement beam switching on each symbol. (specification, para. [0103], [0106], [0108], [0123]). The specification describes the capability to simultaneously or sequentially monitor multiple beams, the capability information being based on the beam switching time; assuming the small switching time, the terminal may implement beam switching on each symbol. Nowhere in the specification is it disclosed that the capability wherein the beam switching capability of the terminal includes a capability of the terminal to implement beam switching on each symbol” as claimed. 
Even though the specificaion further discloses the capability information may be determined based on the beam switching time, and when the switching time of 10 ns to 100 ns  and being less than a length of a CP, the terminal may implement beam switching on each symbol (para. [107]), such description (capability information being determined based on beam switching time, having values that indicates the terminal may implement beam switching on each symbol) is not the same as the beam switching capability of the terminal includes a capability of the terminal to implement beam switching on each symbol.”
The dependent claims are rejected due to their dependence on a rejected base claim, i.e., their respective independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 9, 10, 14, 15, 18, 19, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US Pub. 2019/0306847), which claims priority to provisional application No. 62/364,884 (the provisional application hereinafter “Seo”), filed on July 21, 2016, in view of Gao et al (US Pub. 2020/0052848).

Regarding claim 1, Seo discloses a communication method, comprising: 
receiving capability information from a terminal, wherein the capability information comprises beam switching capability of the terminal, wherein the beam switching capability of the terminal includes a capability of the terminal to implement beam switching on each symbol (page 5, bullet item 1, network decision based beam association, square item 1, the UE may report all beam combinations of which measurement results are higher than a threshold; pages 5-6, bullet item 2, UE decision based beam association, square item 3, UE reports Tx beam #0 and #3 are the best beams; page 8, method 2, symbol-based (Rx-) beam selection, a UE can perform reception operation by applying a different Rx beam per symbol; a UE may perform blind decoding using a different Rx beam in each symbol (and/or by assuming different Tx beams). This could be interpreted to mean that a search space is defined by assuming a different Rx beam (and/or Tx beam) per control symbol; i.e., UE reporting it is capable of symbol-based beam selection and switching using beams #0 and 3);
generating beam configuration information based on the capability information of the terminals, wherein the beam configuration information comprises beam indication information and beam monitoring information (page 5, Network decision based beam association; square items 4, 5, Based on the UE's report, the network may signal to the UE one or more multiple beam indices and/or subframe sets where each UE should perform blind decoding for a control channel. In addition, each UE may perform the blind decoding for the control channel in the signaled beam indices and/or subframe sets. Alternatively, the UE may perform the blind decoding on the assumption that there are Rx beams in all subframes based on the signaled beam indices. As another method, when signaling the beam association to the UE, the network may inform only beam indices.); and 
sending the beam configuration information to the terminal (page 5, square item 4, Based on the UE's report, the network may signal to the UE one or more multiple beam indices and/or subframe sets). 
arguendo Seo does not specifically disclose wherein the beam switching capability of the terminal includes a capability of the terminal to implement beam switching on each symbol. However Gao frorm an analogous art discloses the capability of the terminal device to detect multiple beams within one symbol; the terminal device may report information on the capability to the network device; the terminal device can detect multiple beams within one symbol and report to the network device (para. 49, 94). Thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate UE reporting beam capability to detect beams based on symbols as taught by Gao in the system  of Seo in order to enable a terminal device to find out a good Tx-Rx beam pair (Gao, para. 3). 

Regarding claim 2, Seo further discloses wherein the beam monitoring information is used to indicate at least one of: 
an offset, wherein the offset is an offset of a monitoring time unit relative to a starting time unit of a monitoring period within the monitoring period; or 
a search space, wherein the search space is a set of time-frequency resources, on which a beam is monitored, in time-frequency resources within a monitoring period (page 9, Figure 3-3, time-frequency resources; Meanwhile, only some of the best beams may be used in one subframe, for example, subframe #0 or subframe #1. In this case, the UE may assume that Tx beam #0 is used for both of the primary and secondary PDCCHs, and a search space may be configured using two symbols; page 11, search space determination). 

Regarding claim 4, Seo further discloses wherein the beam configuration information further comprises a monitoring period of a beam (page 9, Figure 3-3). 



Regarding claim 7, Seo further discloses wherein the beam configuration information is sent to the terminal by using one or more of the following: radio resource control (RRC) signaling, Media Access Control (MAC) signaling, or downlink control information (DCI) (page 10, PDCCH search space for blind detection of DCI format).

Regarding claim 9, Seo discloses a communication method complimentary to the communication method of claim 1, and is thus similarly rejected.

Claim 10 recites substantially identical subject matter as in claim 2, and is thus similarly rejected.

Regarding claim 14, Seo discloses an information transmission apparatus, corresponding to the method of claim 1, and is thus similarly rejected.

Claims 15-16 recite substantially identical subject matter as in claims 2 and 6, respectively, and are thus similarly rejected.

Regarding claim 18, Seo discloses an information transmission apparatus, corresponding to the method of claim 9, and is thus similarly rejected.

Claim 19 recites substantially identical subject matter as in claim 2, and is thus similarly rejected.

Claims 21-23 recite substantially identical subject matter as recited in claim 4, respectively, and are thus similarly rejected.

Claims 24 and 27 recite substantially identical subject matter as in claim 6, and are thus similarly rejected.
Claims 25, 26, and 28 recite substantially identical subject matter as in claim 7, and are thus similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahn et al (US Pub. 2019/0349915) discloses the UE may perform blind detection on the PDCCH by applying a different Rx beam for each control symbol (fig. 9; para. 368, 469).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468